Title: To James Madison from Andrew Ramsay, 30 August 1820
From: Ramsay, Andrew
To: Madison, James


                
                    Dear Sir,
                    City of Washington 30th. August 1820.
                
                I had the honour to receive your letter of the 13th. instant, and to communicate its contents this morning to Mrs. Graham, who returned to my house yesterday, after a short visit to her relations in Maryland. To a mind filled with deep affliction, and to the family throughout, your friendly and affectionate expressions of condolence at the death of Mr. Graham, together with Mrs. Madison’s, excited feelings of much comfort and gratification.
                The day preceding Mr. Graham’s death, and the date of my letter communicating his illness, he expressed himself with the utmost warmth & affectionate regard for you and Mrs. Madison; that there was no man he was more sincerely attached to, nor one that he held in higher estimation than yourself.
                The Revd. Mr. Hawley left this City a few days since for Culpepper and Orange, to whose particular care I committed the engraving of Mr. Jefferson. I thought this a much safer and better mode of conveyance than by the Steam Boat as you requested.
                Mrs. Graham and Mrs. Ramsay charge me with their particular and affectionate regards for Mrs. Madison and yourself, in which I beg to be included. I have the honour to be With real respect & esteem Your Obed. St.
                
                    Andrew Ramsay
                
            